DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Claims
Claims 1-20 are pending and have been examined below.

Priority
Examiner acknowledges Applicant’s claim for foreign priority under 35 USC 119 (a)-(d).
Examiner acknowledges Applicant’s claim for the benefit of a prior-filed application under 35 USC 119(e) or under 35 USC 120, 121, or 365(c).

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 9/4/19, 11/5/19, 9/14/20, 10/28/20, and 6/4/21 was/were filed before the mailing date of the current Office Action. The submission is in compliance with the provisions of 37 CRF 1.97. Accordingly, the information disclosure statement(s) is/are being considered by the examiner.

Claim Rejections - 35 USC § 101
35 USC 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-6, 8-13, 15 and 17-20 are rejected under 35 USC 101 because the claimed invention is directed to an abstract idea, specifically mental processes (including observation, evaluation, and judgment), without significantly more. The analysis below is with respect to independent claims 1, 8 and 15.
	Regarding step 1 of the analysis, the claims are directed to a process, machine, manufacture or composition of matter. The analysis proceeds to step 2A.
	Regarding step 2A - prong one of the analysis, the claims are determined to recite an abstract idea. The claims recite "classifying the first eigenvectors…" and "performing…fault diagnosis…". According to the 2019 PEG, these mental processes are determined to be abstract ideas, and thus, the claims recite an abstract idea. The analysis proceeds to prong two of step 2A.
	Regarding step 2A – prong two of the analysis, the claims are determined to not recite any additional elements that integrate the abstract idea into a practical application of the exception. The claims do recite additional elements, such as "receiving monitoring data…", "extracting first eigenvectors…", and "storing…the classified eigenvectors…", as well as a microcomputer and a feature database. However, these additional elements fail to provide any indication of integration into a practical application, such as: improvements to the functioning of a computer, or to any other technology or technical field; applying the judicial exception with, or by use of, a 
	Regarding step 2B, the claims are determined to not recite additional elements that result in the claims amounting to an inventive concept (aka "significantly more") than the abstract idea. The considerations in step 2A – prong two above still hold, and the claims fail to result in amounting to an inventive concept. Further, any additional elements do not indicate the elements as unconventional or otherwise more than what is well-understood, routine, conventional activity in the field. Thus, the claims are determined to not recite additional elements that result in the claims amounting to an inventive concept (aka "significantly more") than the abstract idea.
	Further, the additional elements, if any, in dependent claims 2-6, 9-13, and 17-20 are not sufficient such that abstract idea is integrated into a practical application or that 
	Based on the analysis above, Examiner determines that the claims do not qualify as eligible subject matter, and the claims are rejected under 35 USC 101.
	Examiner notes that claim(s) 7, 14 and 16 recite additional elements that do result in the claims integrating the abstract idea into a practical application of the exception and amounting to an inventive concept (aka "significantly more"). Amending independent claim(s) 1, 8 and 15 to include the subject matter of claim(s) 7, 14 and 16 would be sufficient to overcome the rejection under 35 USC 101.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 USC 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim 1-3, 5-10, 12-16 and 18-20 are rejected under 35 USC 102 as being anticipated by Jiang Liying et al: "Research recognition of aircraft engine abnormal state" ("Jiang").

Claim 1
Jiang discloses a cloud-based vehicle fault diagnosis method (abstract), comprising:
receiving monitoring data of a vehicle, wherein the monitoring data comprises monitored data of a working status of either a part of the vehicle or a functional system of the vehicle (p. 4628 left column The performance of fault diagnosis was tested by the lubrication system of an aircraft engine. Firstly, the experiment was carried on in the platform of engine lubrication system, getting the four parameters (oil pressure, oil temperature, oil and gas oil flow, pressure) data from sensor networks);
extracting first eigenvectors from the monitoring data, wherein the first eigenvectors are a set of numbers representing the monitoring data (p. 4625 paragraph 2.1 PCA Model, p. 4626 left column pi is the eigenvector);
classifying the first eigenvectors as classified eigenvectors using, as a first label, either the part of the vehicle or the functional system of the vehicle (Fig. 3: SVM1…SVMn which correspond to the eigenvectors of 5 classes of faults, Fig. 8, p. 4629 left column: In order to know which type of fault was occurred, inputting the eigenvectors of the 5 class samples to support vector machines. The eigenvectors of the 5 class samples were the projection of all the 5 class samples in the principal component of the PCA model.");
storing, after the classifying, the classified eigenvectors as stored eigenvectors (Fig. 3: SVM1…SVMn which correspond to the eigenvectors of 5 classes of faults, Fig. 8, p. 4629 left column: In order to know which type of fault was occurred, inputting the eigenvectors of the 5 class samples to support vector machines. The eigenvectors of the 5 class samples were the projection of all the 5 class samples in the principal component of the PCA model.");
performing, based on a support vector machine algorithm, fault diagnosis on the vehicle using the stored eigenvectors (paragraph 3.2, p. 4627-4628, Fig. 2, Table 1, p. 4629 right column).

Claim 2
Jiang discloses wherein before extracting the first eigenvectors from the monitoring data (p. 4625 right column: z = (z1, z2,…zm)…eigenvalue decomposition Cov(Z)pi = lambdai*pi), the method further comprises:
parsing the monitoring data to obtain parsed monitoring data (p. 4625 right column: z = (z1, z2,…zm)…eigenvalue decomposition Cov(Z)pi = lambdai*pi);
classifying the parsed monitoring data as classified parsed monitoring data using, as a second label, either the part of the vehicle or the function system of the vehicle (Fig. 3: SVM1…SVMn which correspond to the eigenvectors of 5 classes of faults, Fig. 8, p. 4629 left column: In order to know which type of fault was occurred, inputting the eigenvectors of the 5 class samples to support vector machines. The eigenvectors of the 5 class samples were the projection of all the 5 class samples in the principal component of the PCA model."); and
storing, after classifying the parsed monitoring data, the classified parsed monitoring data wherein the second label corresponds to the first label and wherein extracting the first eigenvectors of the monitoring data from the monitoring data comprises extracting second eigenvectors of the parsed monitoring data from the parsed monitoring data (Fig. 3: SVM1…SVMn which correspond to the eigenvectors of 5 classes of faults, Fig. 8, p. 4629 left column: In order to know which type of fault was occurred, inputting the eigenvectors of the 5 class samples to support vector machines. The eigenvectors of the 5 class samples were the projection of all the 5 class samples in the principal component of the PCA model.").

Claim 3
Jiang discloses wherein performing, based on the support vector machine algorithm, the fault diagnosis on the vehicle using the stored eigenvectors comprises:
constructing a fault classifier based on a decision directed acyclic graph (DDAG) (p. 4629 right column 5 class faults of the aircraft engine lubrication system); and
calculating a diagnosis result of the stored eigenvectors wherein the diagnosis result comprises at least a position at which a fault occurs (p. 4629 right column SVM1, SVM2, SVM3, SVM4 are established for 5 class faults of the aircraft engine lubrication system, Table 1)

Claim 6
Jiang discloses determining a severity level of a fault, wherein the fault diagnosis indicates the fault, and wherein the severity level comprises a severe fault, moderate fault, or general fault (Table 1).

Claim 7
Jiang discloses wherein after determining the severity level of the fault, sending a danger warning signal to the vehicle when the severity level is the severe fault, wherein the danger warning signal notifies the vehicle that the severe fault that endangers  right column recognition rates of the four states are all 100%).

Claim(s) 8, 9, 10, 13, 14, 15, 16, 18, 19 and 20 
Claim(s) 8, 9, 10, 13, 14, 15, 16, 18, 19 and 20 recite(s) subject matter similar to that/those of claim(s) 1, 2, 3, 6, 7, 1, 7, 3, 6, and 5, respectively, and is/are rejected under the same grounds.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 USC 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 5, 11, 12 and 17 are rejected under 35 USC 103 as being unpatentable over Jiang in view of Qiang Niu et al: "Fault Condition Recognition of mine hoist Combining Kernel PCA and SVM" ("Qiang").

Claim 4
Jiang fails to disclose wherein extracting the first eigenvectors from the monitoring data comprises extracting the first eigenvectors from the monitoring data using wavelet packet decomposition. However, Jiang does disclose extracting the first eigenvectors from the monitoring data (p. 4625 paragraph 2.1 PCA Model, p. 4626 left column pi is the eigenvector). Furthermore, Qiang teaches wherein extracting the first eigenvectors The extraction feature method by wavelet packet translation is efficient).
	Jiang and Qiang both disclose systems of extracting the first eigenvectors from the monitoring data. Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of Applicant's invention to modify the system in Jiang to include the teaching of Qiang since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. The combination of Jiang and Qiang would have made obvious and resulted in the subject matter of the claimed invention, specifically wherein extracting the first eigenvectors from the monitoring data comprises extracting the first eigenvectors from the monitoring data using wavelet packet decomposition.

Claim 5
Jiang discloses: 
reducing a dimension of the classified eigenvectors through kernel principal component analysis to obtain dimension-reduced eigenvectors (paragraph 2.3 Fault Detection Based on PCA
classifying the dimension-reduced eigenvectors as classified dimension-reduced eigenvectors using, as a third label, either the part of the vehicle or the functional system of the vehicle (Fig. 3: SVM1…SVMn which correspond to the eigenvectors of 5 classes of faults, Fig. 8, p. 4629 left column: In order to know which type of fault was occurred, inputting the eigenvectors of the 5 class samples to support vector machines. The eigenvectors of the 5 class samples were the projection of all the 5 class samples in the principal component of the PCA model."); and 
storing, after classification of the dimension-reduced eigenvectors, the classified dimension-reduced eigenvectors (Fig. 3: SVM1…SVMn which correspond to the eigenvectors of 5 classes of faults, Fig. 8, p. 4629 left column: In order to know which type of fault was occurred, inputting the eigenvectors of the 5 class samples to support vector machines. The eigenvectors of the 5 class samples were the projection of all the 5 class samples in the principal component of the PCA model."); and
wherein performing based on the support vector machine algorithm, the fault diagnosis on the vehicle using the stored eigenvectors comprises performing, based on the support vector machine algorithm, fault diagnosis on the classified dimension-reduced eigenvectors (paragraph 3.2, p. 4627-4628, Fig. 2, Table 1, p. 4629 right column).

Claim(s) 11, 12 and 17 


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner KRISHNAN RAMESH whose telephone number is (571)272-6407. The examiner can normally be reached Monday-Friday 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe, can be reached at (571) 270-3703. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/KRISHNAN RAMESH/
Primary Examiner, Art Unit 3663